Citation Nr: 1704575	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  12-33 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1965 to April 1970. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Philadelphia, Pennsylvania, Regional Office (RO). In October 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In February 2015, the Board remanded the case to the RO for additional action.

The issue of whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  The Veteran did not sustain any left shoulder injury, disease, or disorder while in-service and left shoulder arthritis did not manifest to a compensable degree within one year of service separation.

2.  The Veteran did not sustain any right shoulder injury, disease, or disorder while in-service and right shoulder arthritis did not manifest to a compensable degree within one year of service separation.

3.  The Veteran does not have a current left wrist disorder and did not have any left wrist disorder during the pendency of this appeal.

4.  The Veteran did not sustain any left hip injury, disease, or disorder while in-service and left hip arthritis did not manifest to a compensable degree within one year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder arthritis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

2.  The criteria for service connection for right shoulder arthritis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).

3.  The criteria for service connection for a left wrist disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).

4.  The criteria for service connection for left hip arthritis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a November 2009 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The November 2009 notice was issued to the Veteran prior to the May 2010 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

At his October 2014 Board hearing, the Veteran alleged that he injured his right and left shoulders and left hip when he was knocked over in the back of a truck while in service in Vietnam and that he was put on light duty following that incident. He stated that his left wrist was injured while in Vietnam when his arm became entangled during the operation of an automatic weapon.

However, the Veteran's service treatment records contain no reference to, treatment for, or complaints of a right or left shoulder disorder, a left hip disorder, or a left wrist disorder. The Veteran alleged during his hearing that his service treatment records were incomplete. However, apart from his allegation, there is no suggestion of such an absence. His service treatment records span the entirety of his military service tenure and indicate that he sought treatment in service for many other disorders, including abdominal pains after he dropped a heavy object on his stomach, for a urinary tract infection, upper respiratory infections, a thumb injury, and cold feet. 

The Veteran's report of medical history at his April 1970 physical examination for service separation indicated that he denied then having, or ever having had a history of broken bones; arthritis or rheumatism; bone, joint, or other deformity; lameness; or painful or "trick" shoulder. He also indicated that he had not ever had any illness or injury than those already noted; that he had not consulted or been treated by clinics, physicians, healers, or other practitioners in the prior five years; and that he had not treated himself for illnesses other than minor colds. The examiner who completed his physical examination for service separation indicated that everything tested was normal. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to  statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Even were it to be recognized that the Veteran's accounts of in-service injuries are probative, there is no evidence that the in-service incidents are connected by competent evidence to any present disorder. The record reflects that the Veteran has right shoulder glenohumeral joint osteoarthritis, mild bony spurring, and mild narrowing of the glenohumeral joint. He has left shoulder osteoarthritis in the glenohumeral and acromioclavicular joints. He has mild osteoarthritis of the left hip. Although a June 2015 X-ray study of the left wrist showed "well-corticated bony fragments seen about the distal ulna which may be related to posterior traumatic or postinflammatory changes," a VA examiner stated that these findings are "clinically insignificant and lacking information consistent with or suggestive or indicative of a diagnosis associated with a left wrist condition." There is no other indication in the file that the Veteran has a left wrist disorder.

At his October 2014 hearing, the Veteran stated that he first felt that he had a left shoulder, left hip, and left wrist problem in 1991. A March 2011 VA treatment record states that the Veteran had bilateral shoulder pain for approximately five months. A June 2011 VA physical therapy note states that the Veteran had left shoulder pain for approximately 6-7 years prior and that he denied any injury to his shoulder. 

The Veteran does not have a current left wrist disability and did not have one at any point during the pendency of this appeal. Therefore, service connection is not warranted and the claim is denied. 

Although the Veteran has reported the occurrence of an in-service injury which caused his right and left shoulder and left hip disorders, there is no evidence in the file of such an injury or that the Veteran was placed on light duty as a result of injury to his shoulders or hip. There is also no evidence in the Veteran's records that he was ever treated for or had complaints of right or left shoulder or left hip pain while in service. Despite seeking treatment for many disorders while in service, the record reflects that the Veteran never sought treatment following the purported fall which he contends caused his shoulder and hip arthritis. The record also contains no evidence that the Veteran was placed on light duty due to a shoulder or hip disorder, complaints, or injury. 

Additionally, there is no evidence that the Veteran's shoulder and hip arthritis manifested to a compensable degree within one year of service separation. At his October 2014 hearing, the Veteran stated that he started feeling pain in these joints in 1991, more than 20 years after service separation.

As the Veteran had no in-service left or right shoulder or left hip injury or disease, and the Veteran's left and right shoulder and left hip arthritis did not manifest to a compensable degree within one year of service separation, service connection is not warranted and the claims are denied.

(ORDER ON NEXT PAGE)













ORDER

Service connection for a left shoulder disorder is denied

Service connection for a right shoulder disorder is denied.

Service connection for a left wrist disorder is denied.

Service connection for a left hip disorder is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


